DETAILED ACTION
Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 does not positively recite a “memory management apparatus”, which becomes confusing for dependent claims which are directed to “The memory management apparatus of claim 1”. It is suggested to amend the claim to “A memory management apparatus comprising…”
Appropriate correction is required.

Claim Construction
Claims 14-18 are directed to a “data processing apparatus” which appears to be a larger system, with multiple components including the “memory management apparatus” from claim 1. But claim 14 depends from claim 1, which is directed only to a “memory management apparatus” and the components within the apparatus. As claim 14 depends from claim 1, only the limitations regarding the “memory management apparatus” are within the scope of the claim, and required to be taught by the prior art. Other components, such as “one or more data processing nodes” and “prefetch circuitry” are outside the “memory management apparatus”, and not within the scope of the claim. A dependent claim cannot introduce a new apparatus outside the parent claim’s apparatus. If the applicant intends to claim the entire “data processing apparatus”, it is suggested the claim be rewritten as an independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343).

Claim 1
Bogusz (2018/0004678) teaches:
Memory management apparatus comprising: input circuitry to receive a translation request defining a first memory address within a first memory address space; P. 0042 and FIG. 1 data processing apparatus 100 receives transactions at TBUs 102; P. 0046 an incoming request contains identification information 210 (analogous to a first memory address) comprising a segment identifier 220 (i.e. an identifier of a first address space) and a portion of the virtual address 222
prediction circuitry to generate a predicted second memory address within a second memory address space as a predicted translation of the first memory address, the predicted second memory address being a predetermined function of the first memory address; P. 0046 and FIG. 3 The address translation prefetch circuitry 206 determines the predicted segment identifier (i.e. part of the predicted second address) on the basis of the current segment identifier (i.e. part of the first memory address), using the expected order in which the segment identifiers appear (the predetermined function) and prefetches the translation entries (i.e. any of which include a predicted second address) for the predicted segment from page table 218
control circuitry to initiate processing of the predicted second memory address; P. 0048 the physical address is then forwarded to a slave device to retrieve the data at that particular physical address
translation and permission circuitry to perform an operation to generate a translated second memory address for the first memory address […] P. 0052 a lookup process using address translation circuitry 202 of FIG. 3 translates virtual address information from the received identification information into a physical address
Bogusz does not explicitly state generating a translated address associated with permission information, and outputting the translated address when access is permitted.
Gopal (2019/0095343) teaches:
 […] translation and permission circuitry to perform an operation to generate a translated second memory address for the first memory address associated with permission information to indicate whether memory access is permitted to the translated second memory address; and P. 0058 a TLB is searched for an entry matching the input VRN and RID values, to obtain a physical page number (PPN) 416 concatenated with page-offset bits (offset 208′) to form the physical address 402; P. 0058 a TLB is searched for a matching translation entry, the entry’s key field 418 and access rights 420 are checked to determine if the translation is qualified
output circuitry to provide the translated second memory address as a response to the translation request when the permission information indicates that access is permitted to the translated second memory address. P. 0054 TLB entries comprising VA-PA translations are used as hints to facilitate pre-fetching (it is obvious the translation would only be used if access rights were granted)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz with the generating a translated address associated with permission information, and outputting the translated address when access is permitted taught by Gopal
The motivation being to ensure translations are qualified (See Gopal P. 0058)
The systems of Bogusz and Gopal are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz with Gopal to obtain the invention as recited in claims 1-18. 
	
Claim 2
Bogusz (2018/0004678) teaches:
The memory management apparatus of claim 1, in which the control circuitry is configured to initiate prefetching of data at the predicted second memory address. P. 0059 initiate the required prefetch of physical address information (predicted second memory address) based on a predicted segment identifier

Claim 9
Bogusz (2018/0004678) teaches:
The memory management apparatus of claim 1, in which the prediction circuitry comprises circuitry to apply the predetermined function to each first memory address to generate a corresponding predicted second memory address. P. 0046 an incoming request contains identification information 210 (analogous to a first memory address) comprising a segment identifier 220 and a portion of the virtual address 222. The address translation prefetch circuitry 206 determines the predicted segment identifier (i.e. part of the predicted second address) on the basis of the current segment identifier (i.e. part of the first memory address), using the expected order in which the segment identifiers appear (the predetermined function) and prefetches the translation entries (i.e. any of which include a predicted second address) for the predicted segment from page table 218; 

Claim 14
Bogusz (2018/0004678) teaches:
Data processing apparatus comprising: one or more memories accessible according to physical memory addresses; Note: the data processing apparatus is not within the scope of the memory management apparatus in claim 1, which this claim depends from, and is not required to be taught by the prior art.
one or more data processing nodes to generate translation requests from a virtual memory address generated by that data processing node to a physical memory address to access the one or more memories; Note: the data processing nodes are not within the scope of the memory management apparatus in claim 1, which this claim depends from, and is not required to be taught by the prior art.
memory management apparatus according to any one of the preceding claims to translate a virtual address from a data processing node to a physical address to access the one or more memories; and P. 0048 the physical address is then forwarded to a slave device to retrieve the data at that particular physical address
prefetch circuitry to prefetch data from the one or more memories in response to initiation of prefetching by the control circuitry. Note: the prefetch circuitry is not within the scope of the memory management apparatus in claim 1, which this claim depends from, and is not required to be taught by the prior art.

Claim 15
Bogusz (2018/0004678) teaches:
The data processing apparatus of claim 14, comprising a data store associated with the prefetch circuitry, in which: the data store is configured to store data prefetched by the prefetch circuitry; Note: the data store is not within the scope of the memory management apparatus in claim 1, which this claim depends from, and is not required to be taught by the prior art.
the output circuitry is configured to initiate a data retrieval operation at the translated second memory address; and P. 0048 the physical address is then forwarded to a slave device to retrieve the data at that particular physical address
the prefetch circuitry is configured to provide the prefetched data from the data store as a response to the data retrieval operation. Note: the prefetch circuitry is not within the scope of the memory management apparatus in claim 1, which this claim depends from, and is not required to be taught by the prior art.

Claim 16
The data processing apparatus of claim 15, in which the prefetch circuitry is configured to invalidate a copy of data stored in the data store for a given second memory address in response to initiation of an operation to write to the given second memory address. Note: the prefetch circuitry is not within the scope of the memory management apparatus in claim 1, which this claim depends from, and is not required to be taught by the prior art.

Claim 17
The data processing apparatus of claim 15, in which, when the data retrieval operation is initiated before completion of a prefetch operation, the prefetch circuitry is configured not to store the retrieved data in the data store. Note: the prefetch circuitry is not within the scope of the memory management apparatus in claim 1, which this claim depends from, and is not required to be taught by the prior art.

Claim 18
The data processing apparatus of claim 15, in which the prefetch circuitry is configured to evict from the data store any data retrieved from the data store in response to a data retrieval operation. Note: the prefetch circuitry is not within the scope of the memory management apparatus in claim 1, which this claim depends from, and is not required to be taught by the prior art.

Claim 19
Bogusz (2018/0004678) teaches:
A method comprising: receiving a translation request defining a first memory address within a first memory address space; P. 0042 and FIG. 1 data processing apparatus 100 receives transactions at TBUs 102; P. 0046 an incoming request contains identification information 210 (analogous to a first memory address) comprising a segment identifier 220 (i.e. an identifier of a first address space) and a portion of the virtual address 222
generating a predicted second memory address within a second memory address space as a predicted translation of the first memory address, the predicted second memory address being a predetermined function of the first memory address; P. 0046 and FIG. 3 The address translation prefetch circuitry 206 determines the predicted segment identifier (i.e. part of the predicted second address) on the basis of the current segment identifier (i.e. part of the first memory address), using the expected order in which the segment identifiers appear (the predetermined function) and prefetches the translation entries (i.e. any of which include a predicted second address) for the predicted segment from page table 218
initiating processing of the predicted second memory address; P. 0048 the physical address is then forwarded to a slave device to retrieve the data at that particular physical address
performing an operation to generate a translated second memory address for the first memory address […] P. 0052 a lookup process using address translation circuitry 202 of FIG. 3 translates virtual address information from the received identification information into a physical address
Bogusz does not explicitly state generating a translated address associated with permission information, and outputting the translated address when access is permitted.
Gopal (2019/0095343) teaches:
[…] performing an operation to generate a translated second memory address for the first memory address associated with permission information to indicate whether memory access is permitted to the translated second memory address; and P. 0058 a TLB is searched for an entry matching the input VRN and RID values, to obtain a physical page number (PPN) 416 concatenated with page-offset bits (offset 208′) to form the physical address 402; P. 0058 a TLB is searched for a matching translation entry, the entry’s key field 418 and access rights 420 are checked to determine if the translation is qualified
providing the translated second memory address as a response to the translation request when the permission information indicates that access is permitted to the translated second memory address. P. 0054 TLB entries comprising VA-PA translations are used as hints to facilitate pre-fetching (it is obvious the translation would only be used if access rights were granted)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz with the generating a translated address associated with permission information, and outputting the translated address when access is permitted taught by Gopal
The motivation being to ensure translations are qualified (See Gopal P. 0058)
The systems of Bogusz and Gopal are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz with Gopal to obtain the invention as recited in claim 19.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343) in view of Luttrell et al. (U.S. PGPub No. 2010/0268892).

Claim 3
The systems of Bogusz and Gopal do not explicitly state initiating prefetch of data before completion of address translation.
Luttrell (2010/0268892) teaches:
The memory management apparatus of claim 2, in which the control circuitry is configured to initiate prefetching of data at the predicted second memory address before the completion of the operation performed by the translation and permission circuitry for the first memory address. P. 0105 prefetch unit 300 may insert prefetches into the L/S pipe prior to initiating translation of the data address
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with initiating prefetch of data before completion of address translation taught by Luttrell
The motivation being data prefetching can be used to alleviate performance lost to memory latency (See Luttrell P. 0005)
The systems of Bogusz, Gopal and Luttrell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Luttrell to obtain the invention as recited in claim 3.

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343) in view of Campbell et al. (U.S. PGPub No. 2020/0192817)

Claim 4
The systems of Bogusz and Gopal do not explicitly teach multiple translation stages.
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 1, in which: the apparatus comprises one or more successive address translation stages; and the translation and permission circuitry provides at least one of the one or more successive translation stages. P. 0043-44 Segment table 123 maps effective addresses (EAs) to intermediate addresses, and Page table 121 maps intermediate or virtual addresses (VA) to real addresses (RA)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with multiple translation stages taught by Campbell
The motivation being it is a typical address translation structure in a virtual memory system (See Campbell P. 0005)
The systems of Bogusz, Gopal and Campbell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Campbell to obtain the invention as recited in claim 4-6.

Claim 5
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 4, in which: the translation and permission circuitry provides at least a last stage of the one or more successive address translation stages; P. 0043-44 Segment table 123 maps effective addresses (EAs) to intermediate addresses, and Page table 121 maps intermediate or virtual addresses (VA) to real addresses (RA) [analogous to the last stage]
and the translated second memory address represents a physical memory address P. 0047 a real address indicates a physical memory location

Claim 6
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 5, in which: the apparatus comprises further translation circuitry to generate the first memory address as a translation of a virtual memory address in a virtual memory address space. P. 0043-44 Segment table 123 maps effective addresses (EAs) to intermediate addresses or virtual addresses (VAs), and Page table 121 maps intermediate or virtual addresses (VA) to real addresses (RA)

Claim 7
The systems of Bogusz and Gopal do not explicitly teach an intermediate address.
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 1, in which the first memory address is one of an intermediate physical address and a virtual memory address. P. 0043-44 Segment table 123 maps effective addresses (EAs) to intermediate addresses, and Page table 121 maps intermediate or virtual addresses (VA) to real addresses (RA)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with the intermediate address taught by Campbell
The motivation being it is a typical address translation structure in a virtual memory system (See Campbell P. 0005)
The systems of Bogusz, Gopal and Campbell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Campbell to obtain the invention as recited in claim 7.

Claim 8
The systems of Bogusz and Gopal do not explicitly teach the predicted address being equal to the first address
Campbell (2020/0192817) teaches:
The memory management apparatus of claim 1, in which the predetermined function is such that the predicted second memory address is equal to the first memory address. P. 0059-0060 When predictor 410 is accurate, the predicted virtual/intermediate address 555 from predictor 410 is the same as the actual virtual/intermediate address 575 from the SLB lookup 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with predicted address being equal to the first address taught by Campbell
The motivation being to determine if address prediction is accurate (See Campbell P. 0076)
The systems of Bogusz, Gopal and Campbell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Campbell to obtain the invention as recited in claim 8.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343) in view of Brekelbaum et al. (U.S. PGPub No. 2018/0329821)

Claim 10
The systems of Bogusz and Gopal do not explicitly teach predicting an address with a predetermined function in dependence on whether previous predicted addresses were equal to respective translated addresses.
Brekelbaum (2018/0329821) teaches:
The memory management apparatus of claim 1, in which the prediction circuitry is configured to generate the predicted second memory address as the predetermined function of the first memory address in dependence on whether one or more previous predicted second memory addresses were equal to the respective translated second memory addresses. P. 0050-51 if any of the predicated memory addresses A, A+1, A+2, A+3, and A+4 (any of these are analogous to a previous predicted second memory addresses) match the requested memory address 304 (respective translated second address), a signal indicates to the pattern predictor which memory element matched the requested address; P. 0052 the matching element number (a previous predicted second memory address) may be factored into a measure of confidence 306 in the prefetch engine, the level of confidence is used when deciding how far ahead memory addresses should be prefetched (analogous to the predetermined function); P. 0055 level of confidence 306 is used by prefetch logic 308 to improve its prediction of the next prefetch address 309 (predicted second memory address)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with predicting an address with a predetermined function in dependence on whether previous predicted addresses were equal to respective translated addresses taught by Brekelbaum
The motivation being to improve prediction of prefetch addresses (see Brekelbaum P. 0055)
The systems of Bogusz, Gopal and Brekelbaum are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Brekelbaum to obtain the invention as recited in claim 10-12.

Claim 11
Brekelbaum (2018/0329821) teaches:
The memory management apparatus of claim 10, in which the prediction circuitry is configured to generate the predicted second memory address as the predetermined function of the first memory address in dependence on whether one or more previous predicted second memory addresses were equal to the respective translated second memory addresses for a current translation context. P. 0050-51 if any of the predicated memory addresses A, A+1, A+2, A+3, and A+4 (any of these are analogous to a previous predicted second memory addresses) match the requested memory address 304 (respective translated second address), a signal indicates to the pattern predictor which memory element matched the requested address; P. 0052 the matching element number (a previous predicted second memory address) may be factored into a measure of confidence 306 in the prefetch engine, the level of confidence is used when deciding how far ahead memory addresses should be prefetched (analogous to the predetermined function); P. 0055 level of confidence 306 is used by prefetch logic 308 to improve its prediction of the next prefetch address 309 (predicted second memory address)

Claim 12
Brekelbaum (2018/0329821) teaches:
The memory management apparatus of claim 10, in which the prediction circuitry comprises a history memory to store data indicating, for one or more previous predicted second memory addresses, whether those one or more previous predicted second memory addresses were equal to the respective translated second memory addresses. P. 0034 if the requested memory address 105 is successfully predicted (a hit), information that a hit occurred is feedback into the pattern predictor circuit 106; P. 0028 predictor circuit 106 may include a pattern table 110, which includes memory elements to store relevant data

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogusz et al. (U.S. PGPub No. 2018/0004678) in view of Gopal et al. (U.S. PGPub No. 2019/0095343) in view of Shi et al. (U.S. PGPub No. 2021/0149806)

Claim 13
The systems of Bogusz and Gopal do not explicitly teach selectively using the predetermined function to predict an address based on configuration data.
Shi (2021/0149806) teaches:
The memory management apparatus of claim 1, in which the prediction circuitry is responsive to configuration data to selectively apply the predetermined function to first memory addresses to generate a corresponding predicted second memory address. P. 0146 prefetcher 702 selects a prefetching algorithm from the plurality of prefetching algorithms based on a current application, and the factory set mapping between an application and a prefetching algorithm (analogous to configuration data)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bogusz and Gopal with selectively using the predetermined function to predict an address based on configuration data taught by Shi
The motivation being to select a suitable prefetching algorithm for the current application (See Shi P. 0146)
The systems of Bogusz, Gopal and Shi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bogusz and Gopal with Shi to obtain the invention as recited in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (U.S. PGPub No. 2002/0161976) teaches history information storage which holds way selection history information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133